Resettled decree of the Surrogate’s Court of Dutchess county modified to the extent that the eight shares of stock of the Radio Corporation of America described in Schedule B of the account, together with dividends declared or payable thereon since the date of decedent’s death, are declared to be the property of the appellant, Anna G. E. Lane, and are not assets of the estate, and as so modified unanimously affirmed, with costs, payable out of the estate, to all parties filing briefs. No opinion. Appeal from original decree dismissed. Present — Hagarty, Davis, Adel and Close, JJ.; Lazansky, P. J., not voting.